                Case 2:20-cv-01125-TSZ Document 38 Filed 04/07/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       CARRIE A. ANDERSON, in her
       personal capacity and as Personal
 8
       Representative of the ESTATE OF
       KIRK DANIEL POWLESS, et al.,
 9
                             Plaintiffs,               C20-1125 TSZ
10
           v.                                          MINUTE ORDER
11
       WHATCOM COUNTY, et al.,
12
                             Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
         (1)  Pursuant to the stipulation of the parties, docket no. 35, plaintiffs are
   GRANTED leave to amend their pleadings. Plaintiffs shall electronically file their
16
   Second Amended Complaint within seven (7) days of the date of this Minute Order.
17       (2)  Pursuant to the stipulation of the parties, docket no. 36, the trial date is
     CONTINUED and the related deadlines are EXTENDED as follows:
18

19          JURY TRIAL DATE (10-12 days)                          January 31, 2022

20          Deadline for joining parties                          July 6, 2021

21          Deadline for amending pleadings                       July 6, 2021

22

23

     MINUTE ORDER - 1
             Case 2:20-cv-01125-TSZ Document 38 Filed 04/07/21 Page 2 of 2




 1
           Disclosure of expert testimony                        August 5, 2021
 2
           Discovery motions filing deadline                     August 27, 2021
 3
           Discovery completion deadline                         October 5, 2021
 4
           Dispositive motions filing deadline                   November 8, 2021
 5
           Deadline for filing motions related to expert
                                                                 November 15, 2021
 6         testimony (e.g., Daubert motions)

 7         Motions in limine filing deadline                     December 27, 2021

 8         Agreed pretrial order due                             January 11, 2022

 9         Trial briefs, proposed voir dire questions, and
                                                                 January 11, 2022
           jury instructions due
10                                                               January 21, 2022
           Pretrial conference
                                                                 at 10:00 a.m.
11
          (3)      The provisions of the Minute Order Setting Trial and Related Dates, docket
12 no. 11, concerning any alteration of the case schedule and the need for counsel to be
   prepared to commence trial on the date set, the agreed pretrial order and the form of the
13 exhibit list to be included therein, the numbering of trial exhibits, and immediate
   communication to the Court of any settlement remain in full force and effect.
14
          (4)      The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.
           Dated this 7th day of April, 2021.
16

17                                                   William M. McCool
                                                     Clerk
18
                                                     s/Gail Glass
19                                                   Deputy Clerk

20

21

22

23

     MINUTE ORDER - 2
